Citation Nr: 0004721	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  94-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture at L1, with postoperative fusion, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter originally came before the Board on appeal from 
an August 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
The RO denied an increased rating for the veteran's residuals 
of a fracture at L1, with postoperative fusion, and a 
compensable rating for the veteran's scar of the left eyebrow 
area.

With respect to the claim for a compensable rating for the 
scar of the left eyebrow area, in a decision in September 
1996, the Board noted that the veteran's substantive appeal 
did not refer to this issue, and that the veteran had 
specifically indicated in a December 1994 letter that he 
"was not asking for compensation to increase because of the 
scar on my left eyebrow."  See 38 C.F.R. § 20.204 (1999).  
Consequently, the Board again finds that this issue does not 
require further appellate consideration.

As for the issue of entitlement to an increased evaluation 
for residuals of a fracture at L1, with postoperative fusion, 
while the September 1996 Board decision denied an increased 
evaluation, the veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court").  

Thereafter, in a Memorandum Decision of the Court, dated in 
January 1999, the Court determined that the September 1996 
Board decision did not explain whether it had considered the 
assignment of a separate rating for the veteran's dorsal 
spine condition and did not address the evidence that 
indicated that such a dorsal spine condition existed.  
Therefore, the Court vacated the Board decision and remanded 
the matter for expeditious issuance of a readjudicated 
decision supported by an adequate statement of reasons or 
bases.






REMAND

The Court has held that it "appears" that VA failed in to 
fulfill its duty under 38 C.F.R. § 3.103(a) to provide every 
benefit that can be supported in law.  The failure identified 
by the Court was that the evidence submitted by the claimant 
"appears" to implicate the dorsal area, and not simply the 
individual T-12 vertebra that was fused to his lumbar spine.  
Since there "appears" to be involvement of more than T-12, 
the prohibition in the rating criteria against providing a 
rating for limitation of motion for more than one segment of 
the spine by reason of involvement of only the first or last 
vertebrae of the adjacent segment did not apply.  Further, 
the Court found that the involvement of the dorsal spine is 
"distinct and separate" from the lumbar spine, the 
requirement that the same disability not be rated twice is 
also "apparently" met in this case.  Since the Board did 
not address the dorsal spine disability, it failed to provide 
an adequate statement of reasons or bases for why it did not 
consider assignment of a separate rating for the veteran's 
"dorsal spine condition."

There are at least two immediate questions presented by the 
record.  The first is whether there is, in fact, any 
involvement of the dorsal spine beyond the T-12 vertebra.  
The second is, assuming there is now pathology involving T-1 
to T-11, whether that pathology is causally related to 
service or a service connected disability.  As to the first 
problem, the claimant's representative cited the August 1994 
VA X-ray report as demonstrating the involvement of more than 
the T-12 vertebra.   The interpretation report of that study 
was that it disclosed "marked osteoarthritic changes of the 
lower thoracic and upper lumbar vertebra."  (Emphasis 
added.)  The physician's impression of the radiograph was 
that it disclosed "no significant interval change since 
previous examination."  The previous VA X-ray examination 
was in February 1993.  That study was interpreted to disclose 
marked compression fracture of the bony spurring at L1 and 
mild wedge deformity of T-12.  There was mild degenerative 
spur formation over the anterior border of the remaining 
lumbar vertebra noted, but no bony pathology or narrowed disc 
spaces were identified.  The impression was old marked 
compressive fracture of L1 and mild degenerative changes of 
the other lumbar vertebrae.  There had been no change since 
the study of September 1991.  In other words, the February 
1993 report, on its face, shows no pathology of the thoracic 
spine beyond T-12.  The outpatient records show the veteran 
was seen in September 1991 and referred for a "CT" of the 
lumbosacral spine.  An October 1991 computed tomography of 
the lumbar spine visualized all levels and found mild 
hypertrophic degenerative changes of the facet joints with 
mild hypertrophy of the ligamentum flavum.  There was a 
"notable" osteophyte seen at the L1-L2 level.  There is no 
explicit mention in this report of involvement of the 
thoracic spine beyond T-12. 

The claimant's representative maintained that the August 1994 
X-ray showed involvement of the lumbar and thoracic 
"vertebrae."  The Secretary's representative pointed out 
that literal language in the August 1994 report referred only 
to the "vertebra," not the "vertebrae."  Thus, it was 
consistent with only involvement of T-12.  The Court 
"solved" that fundamental interpretative problem by 
reporting the physician's use of the word vertebra was 
"(sic)."  The Board finds that medical evidence, not 
grammatical speculation, is required to deal with this 
problem.  Further, even assuming there is involvement beyond 
the T-12 segment in the thoracic spine, in light of the 
apparently negative evidence of the presence of such 
pathology before the Court's memorandum decision, medical 
evidence that such involvement has some causal connection to 
service or service connected disability is required in order 
to establish entitlement to compensation benefits.  
Consequently, in order to adequately address the issue of 
entitlement to a separate evaluation for a dorsal spine 
disorder, the Board finds that additional medical development 
is required, to include an effort to obtain the actual X-rays 
films which were the subject of the August 1994 X-ray 
examination report, and a new comprehensive VA medical 
examination.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his back.  After 
obtaining any necessary authorization, 
the RO should obtain any medical records 
other than those now on file pertaining 
to the back.

3.  The RO should obtain and associate 
with the record the actual lumbosacral X-
ray films which were the subject of the 
VA X-ray examination reports of August 
1994 and February 1993, as well as the 
actual materials produced by the CT scan 
of October 1991. 

4.  The RO should then arrange for an 
examination by an appropriate specialist 
to determine the nature and severity of 
the veteran's service-connected back 
disability.  All indicated studies must 
be conducted.  The claims file, or copies 
of pertinent documents located therein, 
and a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiner provide responses to 
the following:

(a) Is there current dorsal spine 
disability other than at level T12, which 
is demonstrated by X-ray or other medical 
findings? 

(b) If the answer to (a) is yes, what is 
the degree of medical probability that 
the dorsal spine disability, beyond T-12, 
is related to service or to the service-
connected residuals of a fracture at L1, 
with operative fusion?  In this context, 
it would be helpful if the physician 
would discuss the significance or lack of 
significance of the pathology 
demonstrated on the radiographs of 1994 
and 1993 and the CT scan of 1991.  Of 
course, if there are other facts or 
circumstances in the record bearing upon 
the answer to this question the physician 
is free to address them.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for residuals of a fracture at L1, with 
operative fusion, to include the 
consideration of a separate rating for a 
dorsal spine disorder.  

7.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












